— In a negligence action to recover damages for personal injuries, the defendant Town of North Hemp-stead (the town) appeals from an order of the Supreme Court, Nassau County (Velsor, J.), dated September 23, 1982, which denied its motion for leave to serve an amended answer. Order affirmed, with $50 costs and disbursements to plaintiff. Plaintiff has alleged, inter alia, that he was injured as the result of the town’s failure to properly regulate traffic at the intersection where the accident occurred. Under these circumstances, plaintiff was not required to comply with the notice requirements of section 65-a of the Town Law and section 26-1 of the North Hempstead Code (see Doremus v Incorporated Vil. of Lynbrook, 18 NY2d 362; see, also, Sharapata v Town oflslip, 82 AD2d 350, 362, affd 56 NY2d 332). Gibbons, J. P., Thompson, Bracken and Niehoff, JJ., concur.